Citation Nr: 0020833	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-06 242A	)	DATE
	)
	)


THE ISSUE

Whether a December 1971 Board of Veterans' Appeals (Board) 
decision denying service connection for depressive neurosis 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to 
September 1969, with an additional three months and 26 days 
of credited active duty.

This matter comes before the Board based on a CUE motion as 
to the denial of service connection for depressive neurosis 
by a Board decision in December 1971.  The Board further 
notes that a February 1997 Board decision denied a previous 
claim of CUE as to this decision by the moving party on the 
basis that the law did not provide for a claim of CUE with 
respect to a decision by the Board.  In addition, a 
subsequent April 1997 request for reconsideration of the 
December 1971 Board decision was denied by the Board in 
August 1997.  The subject request for "reconsideration" on 
the basis of claimed CUE in the December 1971 Board decision 
under 38 U.S.C.A. § 7111(a), dated in April 1998, was not 
received by the Board until April 1999.  

Thereafter, in a letter dated in November 1999, the Board 
acknowledged receipt of the moving party's request for review 
of the Board's December 22, 1971 decision on the grounds of 
CUE, and advised the moving party that unless the moving 
party notified the Board in writing within 60 days of the 
date of the Board's November 1999 letter that he did not want 
the Board to consider his motion for CUE, it would proceed to 
adjudicate the moving party's request.  In its letter to the 
moving party, the Board also expressly advised the moving 
party that the regulations contained "very specific rules 
for what you must do to prevail," and warned him that once a 
motion for review on the basis of CUE was finally denied the 
Board would not consider another CUE motion on that decision.  

In the November 1999 letter, the Board also strongly urged 
the moving party to obtain a representative.  Since 
significantly more than 60 days has now passed since the 
Board's November 1999 letter and the record reflects no 
response from either the moving party or a representative on 
his behalf, the Board has no alternative but to proceed to 
address the moving party's April 1998 motion for CUE that was 
received by the Board in April 1999.  


FINDING OF FACT

The December 1971 Board decision which denied service 
connection for depressive neurosis, correctly applied 
existing statutes and/or regulations and was consistent with 
and supported by the evidence then of record.





CONCLUSION OF LAW

The December 1971 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1403 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides in Rule 
1404(a) (38 C.F.R. § 20.1404(a)) that:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refilling under this subpart.

In Rule 1404(b) (38 C.F.R. § 20.1404(b)), it is further 
stated that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

In the December 1971 decision, the Board found that a nervous 
disorder was not manifested during service or at the time of 
separation from service in September 1969, and that 
depressive neurosis was first manifest during VA 
hospitalization in June 1970, and was not shown to be related 
to any incident of service.  The Board therefore concluded 
that depressive neurosis was not incurred in or aggravated 
during service under 38 U.S.C. § 310 (1970). 


II.  Analysis

The Board provided the moving party with the new CUE 
regulations in its correspondence of November 1999, which 
advised the moving party of the specific filing and pleading 
requirements governing motions for review on the basis of 
CUE.  The Board finds that the moving party's motion for CUE, 
dated in April 1998 and received by the Board in April 1999, 
contains no more than general assertions of CUE with respect 
to the Board's decision of December 1971.

The moving party essentially asserts that the findings of 
fact in the December 1971 decision were clearly contradicted 
by the evidence cited in the decision.  However, the Board 
must point out that disagreement as to how the facts were 
weighed or evaluated has been specifically precluded as a 
basis for CUE under Rule 1403(d)(3).  The Board pointed out 
that the record in December 1971 contained no indication of a 
psychiatric disability in the service medical records.  The 
Board further noted statements from the moving party 
reporting he sought no treatment for any psychiatric 
disability in service because he was not aware that 
difficulties were building up, that he commented shortly 
after service that he was anxious over his lack of success in 
obtaining employment, and that he later indicated he had 
become depressed because no one would hire him due to his 
back disability.  The Board then reported the statements of 
history provided by the moving party at the June 1970 
hospitalization that the moving party has highlighted as 
supporting his claim.  In explaining its determination, the 
Board pointed out the complete absence of any mention or 
complaint of nervousness during service and the fact that the 
first indication of any psychiatric manifestations post 
service arose in the context of his difficulty in obtaining 
employment.  The moving party points to no specific evidence 
that undebatably demonstrated his entitlement to service 
connection for depressive neurosis at the time of the Board's 
decision of December 1971.  There was no medical opinion of 
record unequivocally linking a depressive neurosis to 
service, and the Board expressly identified evidence then on 
file against linking the disability to service.  Accordingly, 
it is not undebatable that all the evidence then of record 
supported a favorable determination.  

As far as any other basis for CUE is concerned, the Board 
must further emphasize that in a CUE motion, it is incumbent 
upon the moving party to set forth clearly and specifically 
the alleged CUE, and that non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions which fail to comply with the requirements 
set forth in Rule 1404(b), shall be denied.  Rule 1404(b).  
Consequently, in view of the fact that the moving party has 
failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to deny the moving party's 
motion for CUE.


ORDER

The December 1971 Board decision did not contain CUE and the 
CUE motion is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


